NUMBER 13-06-669-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

IN RE: JENNIFER OLIVARES, PAZ MARTINEZ, AND GRETA CLARK,
INDIVIDUALLY AND AS NEXT FRIEND OF ALEXANDRA MARTINEZ
AND MICAELA MARTINEZ, MINOR CHILDREN
  

On Petition for Writ of Mandamus                                                                                                                      

MEMORANDUM OPINION 

 
Before Justices Rodriguez, Garza, and Benavides

Memorandum Opinion Per Curiam

 
 On December 6, 2006, relators, Jennifer Olivarez, Paz Martinez, and Greta Clark,
individually and as next friend of Alexandra Martinez and Micaela Martinez, minor children,
filed a petition for writ of mandamus with this Court in which they allege that on November
15, 2006, the Honorable Marisela Saldaña, Presiding Judge of the County Court at Law
No. 3 of Nueces County, Texas, abused her discretion by entering an order on defendants'
motion to reconsider and set aside default judgment previously entered on December 19,
2005.  
	Having reviewed the petition for writ of mandamus and its accompanying
documentation, this Court ordered a response by the real parties in interest, Felix E.
Gonzalez and Christina Gonzalez.
	The Court, having examined and fully considered the documents on file, relators'
petition for writ of mandamus, and the real parties in interest response, is of the opinion
that relators have not shown themselves entitled to the relief sought and the petition for writ
of mandamus should be denied.  See Tex. R. App. P. 52.8.  Accordingly, the petition for writ
of mandamus is DENIED. 
 
  PER CURIAM


Memorandum Opinion delivered and
filed this the 18th day of January, 2007.